TYSON, Judge.
Charles M. Stonoker, alias, was indicted, tried and convicted for the offense of ex-felon in possession of a pistol. The trial court sentenced him to one year in the penitentiary and one year on probation. This appeal followed.
The evidence adduced at this trial does not materially differ from that present in Stonoker v. State, Ala.Cr.App., 380 So.2d 342. The evidence was uncontradicted that appellant had been convicted of burglary and grand larceny and that on October 26, 1978, he shot Bobby Barefoot with a .38 caliber pistol.
Appellant raises the.same issue on this appeal as that raised and decided in Stonoker v. State, Ala.Cr.App., 380 So.2d 342, and, in fact, his counsel has submitted the same brief as filed in Stonoker, supra.
On authority of Stonoker, supra, this cause is
AFFIRMED.
All the Judges concur.